Exhibit 10.6

PERFORMANCE SHARE AWARD

(20xx—20xx Performance Period)

THIS PERFORMANCE SHARE AWARD is made to                             on this the
         day of                     , 200     (“Grant Date”) by THE HOME DEPOT,
INC., a Delaware corporation, with corporate headquarters located at 2455 Paces
Ferry Road, Atlanta, Georgia 30339.

The Company recognizes the value of your service as a key employee of the
Company and its subsidiaries and has granted you this performance share award
under the Plan, subject to the following terms and conditions. Capitalized terms
shall have the meanings set forth in Section 13.

1. Award. Subject to the conditions set forth herein, the Company hereby grants
to you, as of the Grant Date specified above, a Target Award of             
(            ) Performance Shares under the Plan, and a Maximum Award of
             (            ) Performance Shares, which may be earned in
accordance with Section 2.

2. Performance Vesting.

(a) Average Operating Profit. Up to one hundred percent (100%) of the Target
Award may be earned upon achievement of the Average Operating Profit target for
the Performance Period, in accordance with the following schedule. The Committee
shall certify Average Operating Profit and vest any earned Performance Shares as
soon as administratively practical, but not later than December 31, after the
end of the Performance Period.

 

Average Operating Profit Target

        Percentage of Target
Award Earned  

Below Threshold:

   Below $                   0.0 %

Threshold:

   $                   12.5 %

Target:

   $                   50.0 %

Maximum:

   $             or above       100.0 %

The percentage of Target Award earned between threshold and target and target
and maximum is based on interpolation, as set forth on Schedule A.

(b) Average ROIC. Up to one hundred percent (100%) of the Target Award may be
earned upon achievement of the Average ROIC target for the Performance Period,
in accordance with the following schedule. The Committee shall certify Average
ROIC and vest any earned Performance Shares as soon as administratively
practical, but not later than December 31, after the end of the Performance
Period.



--------------------------------------------------------------------------------

           Percentage of Target Award
Performance Shares Earned  

Average ROIC

     

Below Threshold:

   Below             %       0.0 %

Threshold:

               %       12.5 %

Target:

               %       50.0 %

Maximum:

               % or above       100.0 %

The percentage of Target Award earned between threshold and target and target
and maximum is based on interpolation, as set forth on Schedule A.

3. Delivery of Shares. The number of shares of Common Stock that you earn under
Section 2 will be delivered to you as soon as administratively practical, but
not later than December 31, after the end of the Performance Period. Before such
delivery, the Committee shall certify in writing the number of Performance
Shares that you have earned. No fractional shares will be delivered pursuant to
this Award and fractional shares shall be rounded down.

4. Employment Termination. Except as provided in Section 5, if your employment
with the Company and its subsidiaries terminates before the end of the
Performance Period, this Performance Share Award shall be forfeited on the date
of such termination.

5. Death, Disability or Retirement. If your employment with the Company and its
subsidiaries terminates during the Performance Period, because of your death,
Disability or retirement, in each case at or after Retirement Eligibility, you
will be entitled to all of the Performance Shares earned in accordance with
Section 2, determined at the end of the Performance Period. If your employment
with the Company and its subsidiaries terminates during the Performance Period
due to your death or Disability before Retirement Eligibility, you will be
entitled to a prorated portion of the Performance Shares earned in accordance
with Section 2, determined at the end of the Performance Period and based on the
ratio of the number of days you are employed during the Performance Period to
the total number of days in the Performance Period. Any payments due on your
death shall be paid to your estate as soon as administratively practicable, but
not later than December 31, after the end of the Performance Period. [OPTIONAL:
Notwithstanding the foregoing, the Award shall be forfeited on the date of your
Discharge for Cause during the Performance Period, or upon your violation of any
of the confidentiality, non-competition or non-solicitation provisions of
Sections 10 and 11.]

6. [OPTIONAL: Change in Control. Unless previously forfeited, the Award shall
vest upon the occurrence of a Change in Control in that number of Performance
Shares determined as follows: (i) the number of Performance Shares that would
have been earned under Section 2 treating the date of the Change in Control as
the last day of the Performance Period and prorating the Award based on the
ratio of the number of days during the Performance Period before the Change in
Control to the total number of days in the Performance Period absent such Change
in Control; plus (ii) the number of Performance Shares representing the Target
Award and prorating the Target Award based on the ratio of the number of days
during the Performance Period after the Change in Control to the total number of
days in the Performance Period absent such Change in Control. As soon as
administratively practicable, but not later than December 31, after the Change
in Control occurs, the Company shall deliver to you one share of Common Stock
for each such vested Performance Shares, which payment shall be in lieu of any
payment under Section 2.]

7. Transferability. The Performance Shares shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, whether by the operation
of law or otherwise. Any attempted transfer of the Performance Shares prohibited
by this Section 7 shall be null and void.

 

2



--------------------------------------------------------------------------------

8. Adjustments. The Performance Shares shall be subject to adjustment or
substitution in accordance with Section 11 of the Plan.

9. Withholding. You are responsible for all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Performance
Shares to satisfy its minimum statutory withholding requirements. Such payment
shall be made in full at your election, in cash or check, by withholding from
your next normal payroll check, or by the tender of shares of Common Stock
payable under this Award. Shares of Common Stock tendered as payment of required
withholding shall be valued at the closing price per share of Common Stock on
the date such withholding obligation arises.

10. [OPTIONAL: Confidential Information. You acknowledge that through your
employment with the Company that you have acquired and had access to the
Company’s confidential and proprietary business information and trade secrets.
You agree that the Company may prevent the use or disclosure of its confidential
information and proprietary business information and trade secrets and
acknowledges that the Company has taken all reasonable steps necessary to
protect the secrecy of the information. You agree that you have not and in the
future will not use or disclose to any third party Confidential Information,
unless compelled by law and after notice to the Company.]

11. [OPTIONAL (NON-LEGAL): Non-Competition and Non-Solicitation. You agree that
you will not, while you are employed by the Company or any of its subsidiaries,
and for a period of 24 months subsequent to the termination of such employment,
enter into or maintain an employment or contractual relationship, either
directly or indirectly, to provide services to a Competitor of substantially the
same nature as you provided to the Company or its subsidiaries. In the event you
wish to enter into any relationship or employment before the end of the
above-referenced 24 month period which would be covered by the above non-compete
provision, you agree to request written permission from the Company’s Executive
Vice President, Human Resources before entering any such relationship or
employment. The Company may approve or not approve of the relationship or
employment at its absolute discretion. You agree that while you are employed by
the Company or any of its subsidiaries, and for a period of 36 months subsequent
to the termination of your employment, you will not directly or indirectly
solicit any person who is an employee of the Company to terminate his or her
relationship with the Company without prior written approval from the Company’s
Executive Vice President, Human Resources.]

11. [OPTIONAL (LEGAL): Non-Competition and Non-Solicitation. The Company shall
not limit your rights to be employed by or engaged in any business or other
activities except as specifically set forth herein. You acknowledge that during
your employment with the Company, you have had access to and acquired the
Company’s privileged and Confidential Information on a very wide range of issues
and subject matter of concern to the Company, and that it would be impossible
for you to provide legal services or advice to a Competitor on the great
majority of subjects without creating a conflict of interest with respect to the
Company as your former client by using, relying on or disclosing this
Confidential Information in violation of your ethical obligations referred to
above. You agree that given these circumstances it is reasonable that while you
are employed by the Company or any of its subsidiaries, and for 24 months
subsequent to the termination of your employment, you will not provide legal
services or advice, either directly or indirectly, to any Competitor without the
prior written consent of the Company, regardless of whether the services are
provided through a direct employment or contractual relationship with a
Competitor or through a law firm, consulting firm, or any other entity that
provides legal services or advice to a Competitor of the Company. Nothing in
this subsection shall prohibit you from working for a law firm, consulting firm,
or any other entity that represents or advises a Competitor so long as you
personally provide no services or advice to such competitor, or to other persons
working within that entity with respect to such Competitor, before the end of
the above-referenced 24 month period. In the event

 

3



--------------------------------------------------------------------------------

you wish to enter into any relationship or employment before the end of the
above-referenced 24 month period which would be covered by the above non-compete
and/or non-disclosure or conflict of interest provisions, you agree to request
written consent and a waiver of the aforementioned conflict of interest from the
Company’s General Counsel before entering any such relationship or employment.
The Company may consent or not consent to the relationship or employment at its
absolute discretion. Alternatively, in the event that you believe that such new
relationship or employment, despite being with or for a Competitor, is not with
respect to any matter that is substantially related to any work done for the
Company and therefore does not implicate the conflict of interest provisions, or
otherwise does not present a situation in which you would use Confidential
Information in such a way as to benefit a person other than the Company, you
agree to inform the Company’s General Counsel of the basis for that conclusion
and to request the Company’s agreement. The Company may reasonably request
further information, but will not unreasonably withhold its agreement to such a
request by you. You further agree that while you are employed by the Company or
any of its subsidiaries, and for a period of 36 months subsequent to the
termination of your employment, you will not directly or indirectly solicit any
person who is an employee of the Company to terminate his or her relationship
with the Company without prior written approval from the Company’s Executive
Vice President, Human Resources.]

12. Miscellaneous

(a) Disclaimer of Rights. Nothing contained herein shall constitute an
obligation for continued employment.

(b) Rights Unsecured. You shall have only the Company’s unfunded, unsecured
promise to pay pursuant to the terms of this Award. Your rights shall be that of
an unsecured general creditor of the Company and you shall not have any security
interest in any assets of the Company.

(c) Adjustment for Dividends. Upon the payment of any cash dividend on shares of
common stock of the Company before the issuance of a stock certificate
representing the earned Award, the number of performance shares shall be
increased by the number obtained by dividing (x) the aggregate amount of the
dividend that would be payable if each performance share were issued and
outstanding and entitled to dividends on the dividend payment date, by (y) the
closing stock price of the common stock on the dividend payment date. The number
of performance shares shall also be entitled to such adjustments as are
determined by the Committee under Section 11 of the Plan.]

(b) Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
earlier of the date the claim arises or the date the Company provides you notice
of denial of your claim.

(c) Offset. The Company may deduct from amounts otherwise payable under this
Award all amounts owed by you to the Company and its affiliates to the maximum
extent permitted by applicable law.

(d) Terms of Plan. The Award is subject to the terms and conditions set forth in
the Plan, which are incorporated into and shall be deemed to be a part of this
Award, without regard to whether such terms and conditions (including, for
example, provisions relating to certain changes in capitalization of the
Company) are otherwise set forth in this Award. In the event that there is any
inconsistency between the provisions of this Award and of the Plan, the
provisions of the Plan shall govern.

 

4



--------------------------------------------------------------------------------

(e) Severability. If any term, provision, covenant or restriction contained
herein is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect, and shall in no way be affected, impaired or invalidated.

(f) Controlling Law. The Award shall be construed, interpreted and applied in
accordance with the law of the State of Delaware, without giving effect to the
choice of law provisions thereof. You agree to irrevocably submit any dispute
arising out of or relating to this Award to the exclusive concurrent
jurisdiction of the state and federal courts located in Delaware. You also
irrevocably waive, to the fullest extent permitted by applicable law, any
objection you may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and you agree to accept service of legal process
from the courts of Delaware.

(g) Code Section 409A Compliance. To the extent applicable, it is intended that
this Award and the Plan not be subject to or otherwise comply with the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply. This Award and the Plan shall be interpreted
and administered in a manner consistent with this intent, and any provision that
would cause the Award or the Plan to fail to satisfy Code Section 409A shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
may be made by the Company without your consent).

13. Definitions. As used herein, the following terms shall be defined as set
forth below:

(a) “Average Operating Profit” means the Company’s average Operating Profit for
the Performance Period, determined by adding the Operating Profit for each
fiscal year during the Performance Period (based on a 52-week period commencing
at the start of the fiscal year) and dividing by three.

(b) “Average ROIC” means the Company’s average ROIC for the Performance Period,
determined by adding the ROIC for each fiscal year during the Performance Period
(based on a 52-week period commencing at the start of the fiscal year) and
dividing by three.

(c) “Award” means the Performance Share Award to you as set forth herein, and as
may be amended as provided herein.

(d) “Board” means the Company’s Board of Directors.

(e) [OPTIONAL: “Change in Control” means the occurrence of a change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934 (“1934
Act”) as in effect at the time of such change in control, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act),
is or becomes the “beneficial owner,” directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation, approved by the
stockholders of the Company, as a result of which the common stock of the
Company

 

5



--------------------------------------------------------------------------------

shall be changed, converted or exchanged (other than a merger with a wholly
owned subsidiary of the Company) or of any sale or other disposition in one or a
series of related transactions of 50% or more of the assets or earning power of
the Company, or the approval by stockholders of any liquidation of the Company;
or (iv) the consummation of any merger or consolidation, approved by the
stockholders of the Company, to which the Company is a party as a result of
which the persons who were stockholders of the Company immediately prior to the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation.]

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Leadership Development and Compensation Committee of
the Board.

(h) “Common Stock” means the Company’s $.05 par value common stock.

(i) “Company” means The Home Depot, Inc., a Delaware corporation, with corporate
headquarters located at 2455 Paces Ferry Road, Atlanta, Georgia 30339.

(g) [OPTIONAL: “Competitor” means any company or entity engaged in any way in a
business that competes directly or indirectly with the Company, its parents,
subsidiaries, affiliates or related entities, in the United States, Canada,
Puerto Rico, Mexico, China, or any other location in which the Company, its
parents, subsidiaries, affiliates or related entities conduct business before
your employment termination date; businesses that compete with the Company
specifically include, but are not limited to, the following entities and each of
their subsidiaries, affiliates, assigns, or successors in interest: [INSERT LIST
OF COMPETITORS HERE] .]

(h) [OPTIONAL: “Confidential Information” shall include any data or information
that is valuable to the Company and not generally known to competitors of the
Company or other outsiders, regardless of whether the confidential information
is in printed, written or electronic form, retained in your memory or has been
compiled or created by you, including but is not limited to technical,
financial, personnel, staffing, payroll, computer systems, marketing,
advertising, merchandising, product, vendor, customer or store planning data,
trade secrets, or other information similar to the foregoing.]

(i) [OPTIONAL: “Discharge for Cause” means the involuntary termination of your
employment with the Company and its subsidiaries or a successor entity because
of an event involving moral turpitude or dishonesty, a gross failure or
negligence on your part in performing your expected duties, a violation of the
Company’s substance abuse or compliance policies, or willful misconduct or
action by you that is damaging or detrimental to the Company. A determination by
the Company that a termination is a Discharge for Cause will be conclusive and
binding.]

(j) “Disability” means your inability to substantially perform your employment
duties with the Company and its Subsidiaries, with reasonable accommodation, as
evidenced by a certificate signed either by a physician mutually acceptable to
you and the Company or, if we cannot agree upon a physician, by a physician
selected by agreement of a physician designated by the Company and a physician
designated by you; provided, however, that if such physicians cannot agree upon
a third physician within thirty (30) days, such third physician shall be
designated by the American Arbitration Association.

(k) “Grant Date” means the date this Award is made to you, as set forth on the
first page the Award.

 

6



--------------------------------------------------------------------------------

(l) “Maximum Award” means that maximum number of Performance Shares awarded to
you pursuant to Section 1 and which may be earned in accordance with Section 2,
representing Two Hundred Percent (200%) of the Target Award.

(m) “Operating Profit” means, for any fiscal year, “operating profit” as defined
by the Committee for the Company’s Fiscal 2009 Management Incentive Plan.

(n) “Performance Period” means the Company’s three (3) consecutive fiscal years
commencing with the fiscal year beginning                             .

(o) “Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock.

(p) “Plan” means The Home Depot, Inc. 2005 Omnibus Stock Incentive Plan, as
amended from time to time.

(q) “Retirement Eligibility” means attainment of age 60 and completion of at
least five (5) years of continuous service with the Company and its
subsidiaries.

(r) “ROIC” means, for a fiscal year, the Company’s return on invested capital,
as defined by the Committee at its regularly scheduled meeting in March 2009.

(s) “Target Award” means that target number of Performance Shares awarded to you
pursuant to Section 1 and which may be earned in accordance with Section 2.

*** *** *** *** *** *** *** *** *** ***

 

7



--------------------------------------------------------------------------------

Schedule A

 

     

Average
Operating
Profit

   ROIC    Pay-Out
% of
Target         Average
Operating
Profit    ROIC    Pay-out
% of
Target

Threshold

   $    %    %       $    %    %    $    %    %       $    %    %    $    %    %
      $    %    %    $    %    %       $    %    %    $    %    %       $    %
   %    $    %    %       $    %    %    $    %    %       $    %    %    $    %
   %       $    %    %    $    %    %       $    %    %    $    %    %       $
   %    %    $    %    %       $    %    %    $    %    %       $    %    %    $
   %    %       $    %    %    $    %    %       $    %    %    $    %    %   
   $    %    %    $    %    %       $    %    %    $    %    %       $    %    %
   $    %    %       $    %    %    $    %    %       $    %    %    $    %    %
      $    %    %    $    %    %       $    %    %    $    %    %       $    %
   %    $    %    %       $    %    %    $    %    %       $    %    %    $    %
   %       $    %    %    $    %    %       $    %    %    $    %    %       $
   %    %    $    %    %       $    %    %    $    %    %       $    %    %    $
   %    %    Maximum    $    %    %    $    %    %            

 

8